Citation Nr: 0018953	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  89-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ulcers.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.  

When the veteran's claims were last before the Board of 
Veterans' Appeals (the Board) in August 1989, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, was 
remanded to the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO) for further 
development.  The issue of entitlement to service connection 
for a colon disorder, to include ulcers, was deferred pending 
the resolution of the requested development.  

In a November 1989 rating decision, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
10 percent disability evaluation, effective from July 1988.  
The veteran asserted no disagreement with the 10 percent 
evaluation assigned and therefore, that decision is 
considered final.  38 U.S.C.A. § 7104 (West 1991).

In a December 1998 rating decision, the RO granted service 
connection for a colon disorder, characterized as irritable 
colon syndrome, and assigned a 10 percent disability 
evaluation, effective from July 1988.  The veteran was 
provided notice of that decision in January 1999.  The claim 
of service connection for ulcers was deferred pending the 
receipt of additional medical evidence.  

In December 1999, the veteran filed a claim for an increased 
evaluation of his service-connected colon disorder, but 
voiced no dissatisfaction or disagreement with the prior 
December 1998 determination in conjunction with that claim.  
Since the veteran has asserted no timely disagreement with 
the evaluation that was assigned to his colon disorder in the 
December 1998 decision, that decision is also considered 
final.  38 U.S.C.A. § 7104; 38 C.F.R. §§19.7(b), 20.101 
(1999).  The claim for service connection for ulcers is now 
before the Board for appellate review.  


FINDING OF FACT

Competent evidence relating ulcers to service or to a 
disease, or injury of service origin, or to the veteran's 
alleged exposure to Agent Orange in service has not been 
presented, thus the claim of entitlement to service 
connection for ulcers, on a direct basis, a secondary basis, 
as well as secondary to exposure to Agent Orange, is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for ulcers is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has ulcers that 
originated in or are otherwise related to his period of 
service, and that service connection should be established on 
that basis.  Specifically, he argues that he has had 
continuous stomach related problems, including ulcers, back 
to as early as 1974, and that these ulcers are either 
directly related to his military service or were caused 
indirectly by his service-connected post-traumatic stress 
disorder.  In the alternative, he contends that his ulcers 
are related to his exposure to the defoliant Agent Orange 
during service in Vietnam. 

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991), 38 C.F.R. § 3.303 (1999).  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may also be granted for certain chronic 
diseases, such as a duodenal ulcer, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), in the case of 
a combat veteran, VA shall accept satisfactory lay or other 
evidence of incurrence of such injury or disease alleged to 
have occurred in service, notwithstanding the fact that there 
is no official record of such incurrence in service.

Section 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service-that 
is, what happened then-not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required. Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996)App. 
498, 507 (1995).

The United States Court of Veterans Appeals (Court) has held, 
pursuant to 38 U.S.C.A. § 1154(b) and Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), that a combat veteran who has 
successfully established the in-service occurrence or 
aggravation of an injury must still submit sufficient 
evidence of a causal nexus between that in-service event and 
a present disability in order to establish a well-grounded 
claim.  Wade v. West, 11 Vet. App. 302 (1998).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disability listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307 (1999).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service- connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1999).  Porphyria cutanea tarda, however, must 
become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 C.F.R. § 3.307 
(a) (6) (ii) (1999). 

Analysis

The threshold question in any matter regarding service 
connection, including the issue under consideration herein, 
namely entitlement to service connection for ulcers, is 
whether the claim is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation; the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The first element that must be satisfied is whether there is 
competent medical evidence of a current disability in the 
form of a medical diagnosis.  The earliest reference in the 
claims file to the diagnosis of ulcers is contained in an 
April 1980 VA examination report, in which it was noted by 
history that an "upper GI apparently revealed a duodenal 
ulcer and [the veteran] was treated for that."  Histories of 
gastrointestinal ulcers, duodenal ulcers, and/or peptic ulcer 
disease were noted in a December 1989 Agent Orange 
examination, a February 1990 podiatrist examination, and a 
May 1991 orthopedic examination.  VA outpatient treatment 
records show an assessment of peptic ulcer disease in January 
1984, July 1986 and March 1991.  In an August 1998 VA 
examination, the veteran stated that he was first diagnosed 
as having peptic ulcer disease in 1973.  

Although ulcers have not been confirmed on examination 
(including upon esophagogastroduodenoscopy in 1995, VA 
examination in August 1998, and abdominal ultrasound 
examination in September 1998), given that ulcers have been 
diagnosed during the pendency of the veteran's claim, for the 
limited purpose of making a "well grounded" determination, 
the Board may concede that the veteran currently has ulcers.  

Given the concession of the current existence of the claimed 
disorder, the next question for consideration is whether 
there is medical evidence of a nexus between an in-service 
disease or injury and the currently diagnosed ulcers at 
issue.  As to the veteran's own opinions that this disorder 
is related to his experiences in service, to his post-
traumatic stress disorder, and/or to his Agent Orange 
exposure, he is not qualified to render a medical opinion and 
his statements cannot serve as competent medical evidence of 
the etiology of any current disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the VA outpatient treatment records.  As noted, a 
complete review of the medical evidence fails to reveal any 
medical opinion or physician's comments supporting the 
veteran's contention that ulcers, including peptic ulcer 
disease or duodenal ulcers, are related to service or to any 
incident, disease, or injury therein, or that pertinent 
disability was manifested to a compensable degree within a 
year of service discharge.  The Board must conclude that the 
veteran has not satisfied a requisite for a well grounded 
claim, namely medical evidence of a nexus between an in-
service disease or injury and the claimed disability.  

With respect to the veteran's claimed exposure to Agent 
Orange, as noted above, entitlement to service connection for 
ulcers on a presumptive basis requires that the veteran's 
claimed disorder be among the disabilities listed in 38 
C.F.R. § 3.309(e), unless there is affirmative evidence to 
establish that the veteran was not exposed to an herbicide 
agent during that service.  38 C.F.R. § 3.307.  Although the 
evidence shows that the veteran was in the Republic of 
Vietnam during his period of service, there is no evidence 
that the veteran has any of the disorders listed in 38 C.F.R. 
§ 3.309(e).  

Finally, the Board finds that the evidence does not present 
or suggest the existence of an alternative avenue to service 
connection for ulcers founded upon 38 C.F.R. § 3.303(b), 
since there is no showing of the existence of the chronic 
disorder at issue in service or during any potentially 
applicable presumptive period.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  

The Board must conclude that the veteran has not satisfied a 
requisite for a well grounded claim with respect to the claim 
of entitlement to service connection for ulcers, namely 
medical evidence of a nexus between an in-service disease or 
injury and the claimed disability.  

The veteran is advised that in order to present a well-
grounded claim of service connection for ulcers, he must 
submit competent medical evidence showing he currently has 
such a disorder that is linked or related to service or to a 
service-connected disability.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since a well-
grounded claim has not been submitted, and there is no 
indication of the existence of pertinent evidence that could 
make the claim well grounded, the VA is not obligated by 
statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for this 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  


ORDER

The claim of entitlement to service connection for ulcers is 
denied.  




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

